internal_revenue_service number release date index number ---------------------------- ------------------------------------ --------------------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b05 - plr-144314-03 date date do --- ---------------------- --------------------------- ------------------------------------------------------- ------------------------------ ---------------------- legend taxpayer state aquifer dear ---------------- this responds to your letter dated date requesting a ruling on whether water rights are of like-kind with a fee simple interest in farm_land under sec_1031 of the internal_revenue_code facts taxpayer is an individual farmer engaged_in_the_business_of_farming taxpayer owns a right to pump ground water from aquifer for irrigation purposes and specified tracts of land taxpayer’s water rights are limited to a maximum diversion rate of big_number gallons per minute and a maximum quantity of acre-feet of water per calendar_year the water rights are not limited in duration but state retains the authority to make reasonable reductions in the diversion rate and the quantity pumped as may be deemed to be in the public interest taxpayer proposes to exchange the water rights to a third party for additional farm_land according to taxpayer the transaction will be structured to meet all of the sec_1031 requirements to achieve a tax-free_exchange plr-144314-03 taxpayer requests a ruling that the proposed exchange of water rights for farm_land constitutes an exchange of like-kind_property within the meaning of sec_1031 of the code law sec_1031 provides that no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of like-kind that is to be held either for productive use in a trade_or_business or for investment sec_1_1031_a_-1 of the income_tax regulations defines like-kind as referring to the nature or character of the property and not to its grade or quality one kind or class of property may not under that section be exchanged for property of a different kind or class the fact that any real_estate involved is improved or unimproved is not material for that fact relates only or the grade or quality of the property and not to its kind or class sec_1_1031_a_-1 provides that no gain_or_loss is recognized if a taxpayer who is not a dealer in real_estate exchanges city real_estate for a ranch or farm or exchanges a leasehold of a fee with years or more to run for real_estate or exchanges improved real_estate for unimproved_real_estate in revrul_55_749 1955_2_cb_295 land was exchanged for perpetual water rights that are considered real_property rights under the applicable state law this revenue_ruling holds that the exchange of perpetual water rights for a fee interest in land constitutes a nontaxable_exchange of like-kind_property within the meaning of sec_1031 revrul_68_331 1968_1_cb_352 holds that a leasehold interest in a producing oil lease extending until the exhaustion of the deposit is of like-kind to a fee interest in an improved ranch under sec_1031 of the code because both the leasehold interest and the fee interest are continuing interests_in_real_property in 228_fsupp2d_1080 d az the taxpayers conveyed water rights for a fee interest in farm_land the taxpayer’s water rights were limited in duration to a 50-year period limited in quantity to a specific percentage of the overall supply of agricultural water and limited in priority to be secondary to municipal industrial and indian uses the district_court refused to equate the taxpayer’s water rights to a 30-year leasehold interest the court held that the application of sec_1031 requires a comparison of the exchanged properties to ascertain whether the nature and character of the transferred rights in and to the respective properties are plr-144314-03 substantially alike factors to be considered in this analysis include the respective interests in the physical properties the nature of the title conveyed the rights of the parties and the duration of the interests id pincite citing to 71_tc_54 the court found that because the taxpayer’s water rights were narrowly restricted in priority quantity and duration although the taxpayer’s water rights constituted an interest_in_real_property the water rights were not sufficiently similar to the fee simple interest that it acquired in the farm_land to qualify as like-kind_property under the regulations cited the types of real_estate interests that are within the same kind or class as fee interests in real_estate is broad both revenue rulings cited demonstrate that perpetual easements in the form of water rights and an interest in a producing oil lease extending until the exhaustion of the deposit belong to the same kind or class of property as a fee interest in real_estate in the present case taxpayer is exchanging water rights for a fee interest in farm_land taxpayer’s water rights are a perpetual interest_in_real_property under applicable state law unlike wiechens the water rights are limited in quantity to a specified amount per year rather than limited in quantity to a specific percentage of the overall supply of agricultural water accordingly based upon the representations submitted and the above analysis the water rights owned by taxpayer are of like-kind under sec_1031 to the fee simple interest in the replacement farmland provided that the properties are held for productive use in a trade_or_business or for investment no determination is made by this letter as to whether the described transaction otherwise qualifies under sec_1031 as an exchange of property for which taxpayer will recognize no gain_or_loss except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-144314-03 by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely j charles strickland senior technician reviewer branch office of income_tax and accounting division enclosure cc --------------------------------------------- ---------
